        Case 4:20-cv-00683 Document 7 Filed on 03/03/20 in TXSD Page 1 of 1
                               CAUSE NO. 4:20-CV-00683

POLYFLOW, LLC                              §
PLAINTIFF                                  §
                                           §
VS.                                        §    IN THE US DISTRICT COURT, SOUTHERN
                                                                   DISTRICT OF TEXAS
                                           §
SPECIALTY RTP, LLC AND JOHN R. WRIGHT,
                                           §
JR.
DEFENDANT                                  §
                                           §
                                           §
                                           §

                             SUMMONS IN A CIVIL ACTION
                                RETURN OF SERVICE



THIS SUMMONS IN A CIVIL ACTION, ORIGINAL COMPLAINT TO COMPEL ARBITRATION, SEALED
EXHIBITS A AND B TO ORIGINAL COMPLAINT, ORDER FOR CONFERENCE AND DISCLOSURE OF
INTERESTED PARTIES, JUDGE SIM LAKE'S COURT PROCEDURES FOR SPECIALITY RTP, LLC
C/O REGISTERED AGENT BLUMBERGEXCELSIOR CORORATE SERVICES INC WAS RECEIVED
BY ME ON MARCH 02, 2020 AT 1:36 PM.

I DELIVERED THE ABOVE-MENTIONED DOCUMENTS TO MARY BROOKS, DESIGNATED AGENT
WHO REPRESENTED THAT THEY WERE AUTHORIZED TO ACCEPT SERVICE ON BEHALF OF
SPECIALITY RTP, LLC C/O REGISTERED AGENT BLUMBERGEXCELSIOR CORORATE SERVICES
INC ON MARCH 03, 2020 AT 12:10 PM AT 725 DECKER PRAIRIE DRIVE, AUSTIN, TX 78748.

I AM OVER THE AGE OF EIGHTEEN, AND AM NOT A PARTY TO THIS CASE.

I DECLARE UNDER PENALTY OF PERJURY THAT THIS INFORMATION IS TRUE.

MARCH 03, 2020



/S/ TOM KROLL


TOM KROLL
PROCESS SERVER




service of citations
DocID: P271597_1
